Citation Nr: 1503105	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-27 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to restoration of a disability rating of 100 percent for prostate cancer, status post open radical retropubic prostatectomy, effective November 1, 2011.

2.  Entitlement an evaluation in excess of 20 percent for the service-connected prostate cancer, status post open radical retropubic prostatectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the June 2013 hearing transcript.  The Veterans Benefits Management System (VBMS) contains no documents.


FINDINGS OF FACT

1.  In May 2011, the RO notified the Veteran of a proposal to reduce the disability evaluation for his service-connected prostate cancer, status post open radical retropubic prostatectomy, from 100 percent to 20 percent.
 
2.  In a July 2011 rating decision, the RO reduced the Veteran's disability rating for prostate cancer to 20 percent; at the time of the effective date of the reduction, November 1, 2011, prostate cancer, status post open radical retropubic prostatectomy, had been rated as 100 percent disabling since May 25, 2010, a period of less than five years.
3.  The Veteran underwent open radical retropubic prostatectomy in August 2010, and that he currently is not receiving treatment for prostate cancer.  The prostate cancer has neither recurred nor metastasized.

4.  Rsiduals of prostate cancer, at their worst, are manifested by daytime frequency of no more than every hour and nocturia no more than four times per night; there is slight leakage; and, no albuminaria, edema, normal renal function, and this improvement has occurred under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The reduction of the rating for prostate cancer, status post open radical retropubic prostatectomy, from 100 percent to 20 percent, effective November 1, 2011, was proper and the criteria for restoration of the 100 percent rating have not been met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.115a, Diagnostic Code 7528 (2014).

2.  The criteria for a disability rating in excess of 20 percent for prostate cancer, status post open radical retropubic prostatectomy, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R §§ 4.1, 4.2, 4.7, 4.115a, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings.  The VCAA is not applicable where the law governing the matter in question provides such provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

The RO sent the Veteran a notice letter in May 2011.  This correspondence informed him of the proposal to reduce the rating assigned for residuals of prostate cancer from 100 percent to 20 percent.  The RO attached a copy of the May 2011 rating decision that made the proposal.  The Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  This letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  The July 2011 rating decision on appeal reduced the evaluation for the Veteran's service-connected prostate cancer from 100 percent to 20 percent, effective November 1, 2011.  The Board finds that VA has complied with the notice procedures of 38 C.F.R. § 3.105(e).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues decided on appeal have been met.

VA also has a duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination was conducted in March 2011.  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on an interview with the Veteran regarding his treatment for prostate cancer and symptoms, as well as a physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination has been met.  38 C.F.R. § 3.159(c)(4).

In June 2013, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate these claims.  
These actions satisfied the duties a VLJ has to explain fully the issues and to 
suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

There is no indication in the record that any evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Rating Reduction from 100 Percent to 20 Percent

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344."  The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

As noted, where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In the present case, the Veteran's 100 percent disability evaluation for his prostate cancer, was awarded effective May 25, 2010, and was reduced effective November 1, 2011, less than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply.  Evidence disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Historically, the Veteran was granted service connection for prostate cancer in a September 2010 rating decision.  He was assigned a 100 percent rating effective from May 25, 2010.  Notably, the Veteran's VA treatment records document biopsy findings of adenocarcinoma of the prostate in April 2010.  In August of 2010, the Veteran underwent an open radical retropubic prostatectomy with lymph node dissection to treat his prostate cancer.  The September 2010 rating decision informed the Veteran that he would be scheduled for a future VA examination in February of 2011 to evaluate his prostate cancer.

The Veteran's prostate cancer has been rated under Diagnostic Code 7528.  Active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent continues with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b).

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115(a).

When there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than 2 times per day.  Id.

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id.

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  The criteria for a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Id.

In evaluating renal dysfunction, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent rating is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.

As noted above, the Veteran's treatment records document that his prostate cancer was treated with an open radical retropubic prostatectomy with lymph node dissection in August 2010.  The Veteran denied any current treatment for prostate cancer during his VA examination in March 2011 nor did he raise the contention that he was receiving treatment for prostate cancer during his June 2013 Board hearing.

The Veteran was afforded a VA examination in March 2011 to evaluate the residuals of his prostate cancer.  The VA examiner reported that the Veteran's cancer had been in remission since his prostatectomy in August 2010.  The VA examiner noted that the Veteran's post-operative course was complicated by a slowed stream, which was diagnosed as urethral stricture.  The Veteran stated that this condition had improved since dilation, but had since began to slow again.  His daytime voiding occurred every 60-90 minutes and he experienced nocturia between 3 and 4 times per night.  The Veteran denied dysuria and hematuria.  The Veteran also endorsed urine leakage in small amounts on a daily basis requiring him to wear a pad when driving long distances and also requiring him to use Kleenex padding under his clothing for absorbency.  Occasionally, the Veteran experienced urine spotting on the under clothing as a result of his urine leakage, but such spotting did not require additional changes of clothing.  The VA examiner reported that the Veteran's renal function was not an issue and in February 2011 his PSA was .02.

Based on a thorough review of the record, the Board concludes that the reduction in the assigned disability rating for the Veteran's residuals of prostate cancer from 100 percent to 20 percent, effective November 1, 2011, was done in a procedurally correct manner, and that the evidence demonstrates that a continuation of the 100 percent rating is not appropriate appropriate.  We also note that diagnostic code 7528 is a code that is specifically limited to activity of a malignant disease and the continuation of certain therapy.  The applicability of code 7528 ends after a time certain following activity or such therapy.  See Rossiello v. Principi, 3 Vet.App. 430 (1992); Bennett v. Brown, 10 Vet.App. 178, 183 (1997).

The preponderance of the evidence establishes that the reduction from the previously assigned 100 percent rating for the Veteran's prostate cancer was warranted.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  The record establishes that the Veteran has had no local recurrent or metastasis of prostate cancer since he underwent this prostatectomy.  

The cessation of treatment and lack of recurrence of the Veteran's prostate cancer constitutes clear and objective medical evidence of an improvement in the Veteran's disability level for prostate cancer, as his disability rating was based entirely on the presence of prostate cancer.  As the evidence indicates the reduction was appropriate under both the rating schedule and the law governing rating reductions generally, the Board finds the reduction was proper.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for restoration, that doctrine is not applicable in the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

III.  Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's prostate cancer has been rated under Diagnostic Code 7528.  Active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent continues with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b).

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115(a).

When there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than 2 times per day.  Id.

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id.

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  The criteria for a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Id.

In evaluating renal dysfunction, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent rating is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.

The Veteran was afforded a VA examination in March 2011 to evaluate the residuals of his prostate cancer.  The VA examiner reported that the Veteran's cancer had been in remission since his prostatectomy in August 2010.  The VA examiner noted that the Veteran's post-operative course was complicated by a slowed stream, which was diagnosed as urethral stricture.  The Veteran stated that this condition had improved since dilation, but had since began to slow again.  His daytime voiding occurred every 60-90 minutes and he experienced nocturia between 3 and 4 times per night.  The Veteran denied dysuria and hematuria.  The Veteran also endorsed urine leakage in small amounts on a daily basis requiring him to wear a pad when driving long distances and also requiring him to use Kleenex padding under his clothing for absorbency.  Occasionally, the Veteran experienced urine spotting on the under clothing as a result of his urine leakage, but such spotting did not require additional changes of clothing.  The VA examiner reported that the Veteran's renal function was not an issue and in February 2011 his PSA was .02.

During his June 2013, Board hearing the Veteran testified that he carries folded paper towels with him to clean up small leaks throughout the day.  The Veteran estimated that he used paper towels between 4 to 5 times per day. 

The Board finds that a rating in excess of 20 percent for residuals of prostate cancer, status post open radical retropubic prostatectomy, is not warranted.  Since there has been no local reoccurrence or metastasis, the Veteran's disability must be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(a).  The Veteran has exhibited normal renal function throughout the appeal period and must be evaluated based upon voiding dysfunction.

Under the applicable criteria, a 40 percent evaluation based upon urinary frequency is warranted when the daytime voiding interval is less than one hour or when awakening to void five or more times per night is required.  38 C.F.R. § 4.115(a).  At his exam the Veteran indicated that he voids every 60 to 90 minutes and experiences nocturia between 3 and 4 times per night.  Therefore, he does not meet the requirements established for a 40 percent rating based upon urinary frequency.

A 40 percent rating may also be warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  Id.  During his VA examination in March 2011 the Veteran indicated that he only wore an absorbent pad on long road trips, but that he carried Kleenex with him for occasional small leaks.  At a April 2012 VA treatment visit the Veteran indicated that he required six pads because of urinary incontinence.  However, during his June 2013 Board hearing, the Veteran explained that he did not wear absorbent materials, but that he carried folded paper towels with him to address occasional small leaks.  The evidence shows that the Veteran's urinary leakage does not require him to wear absorbent materials, but rather to carry paper towels for occasional small leaks.  As a result, he is not entitled to a 40 percent rating based upon a voiding dysfunction.  Id.
Lastly, a 30 percent evaluation is warranted when where there is urinary retention requiring intermittent or continuous catheterization.  The Veteran testified that he does not use catheters.  Therefore, the Veteran is not entitled to a higher evaluation based upon catheterization.  Id.

The Board has also considered the lay statements of record.  However, neither the lay statements nor the medical evidence of record establishes that, during the current appeal period, the Veteran warrants a disability rating in excess of 20 percent for prostate cancer, status post open radical retropubic prostatectomy.

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for the service-connected prostate cancer, status post open radical retropubic prostatectomy, that doctrine is not applicable in the current appeal.  38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519 ; 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Restoration of a disability rating of 100 percent for prostate cancer, status post open radical retropubic prostatectomy, effective November 1, 2011, is denied.

An evaluation in excess of 20 percent for the service-connected prostate cancer, status post open radical retropubic prostatectomy is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


